Title: To George Washington from Colonel Moses Hazen, 18 September 1779
From: Hazen, Moses
To: Washington, George


        
          [18 Sept. 1779]
        
        Extract of a letter from Col. Hazen dated Coos 18th Septr 1779.
        Mr Childs assistant Commissary of purchases at this place, has authorised me to assure your Excellency, that he has in consequence of the orders and instructions received from Col. Wadsworth, already secured twelve thousand Bushls of Wheat for the Public use, which calculating at the prices settled at Boston, and other disbursments, will exceed four hundred thousand dollars, which he is now in advance—That he has frequently applied to Mr Cuyler of albany through Mr Tichener his Deputy for money, but has never been able to obtain an adequate supply. Mr Childs further adds that if he could

be regularly supplied with money he thinks he might be able to collect in the whole, and in the course of the winter, about twenty five thousand Bushls of Wheat, & a large quantity of Peas, Indian Corn & other Grain—But if money is not sent to this place without delay, to pay off all his contracts, agreements, and engagements for the Wheat, he has secured for the Public, the bargains will be broke through on his part, in behalf of the Public, the Wheat will be disposed of to others for private purposes as he says was the case last Winter; If your Excellency should think fit to order a Magazine of provisions and forage to be laid up in this quarter, there is no time to lose, the flour & forage if not wanted will always sell here on the spot, without any considerable loss to the Public—perhaps a profit.
      